13 A.3d 357 (2011)
205 N.J. 91
In the Matter of Thomas DeSENO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-54 September Term 2010, 067357
Supreme Court of New Jersey.
March 9, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-247, concluding that THOMAS DeSENO of TOMS RIVER, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 3.3(a) (lack of candor toward a tribunal), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that THOMAS DeSENO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*358 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.